                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 LEVI ARTHUR FEDD,

                Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-78

        v.

 WARDEN ANTOINE CALDWELL, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, who is currently an inmate at Smith State Prison in Glennville, Georgia, filed

this action under 42 U.S.C. § 1983 on February 6, 2017, while incarcerated in an unspecified

Georgia Department of Corrections’ (“GDC”) facility. Doc. 1. It originally appeared that

Plaintiff intended to contest conditions of his confinement at Georgia State Prison in Reidsville,

Georgia. Id.; Doc. 16 at 1. The Court granted Plaintiff leave to proceed in forma pauperis.

Doc. 9. However, on May 3, 2018, the Court deferred the requisite frivolity review and instead

instructed Plaintiff to submit an amended Complaint on this Court’s form for prisoner-plaintiffs

seeking to file a § 1983 action. Doc. 16. Plaintiff did not submit a timely reply, and on June 26,

2018, the Magistrate Judge recommended the Court dismiss Plaintiff’s cause of action for failure

to prosecute and failure to follow this Court’s Orders. Doc. 17.

       The Court received Plaintiff’s reply 15 days after the time for objections expired.

Doc. 18. Rather than dismiss the response entirely, the Court, in an Order issued July 31, 2018,

provided Plaintiff a second opportunity to submit an amended Complaint on the Court’s proper
form. 1 Doc. 19. The Court ordered Plaintiff to file his properly amended Complaint by August

14, 2018 or face dismissal without prejudice. Id. at 2. The Court did not receive Plaintiff’s

responsive pleading until August 30, 2018, around two weeks after Plaintiff’s time to respond

expired. Doc. 20.

        While Plaintiff’s one-page response is not entirely clear, he states that “some mix up”

occurred. Id. Plaintiff writes:

        The Plaintiff come as pro se counsel to respon to Magistrate Judge Report and
        Recommendation to case: 6-17cv78. I Petitioner do know of this case because
        one Warden Antoine Caldwell et al not at Georgia State Prison in Ware Stat Ware
        Co State Prison. This some mix up on someone party. And Plaintiff is currently
        incarcerated at Smith State Prison Glenville Georgia. Plaintiff have ever hear of
        this case, and at this do not have unstand of this case. Pless remove this:
        Sing by pro se counsel Levi Arthur Fedd – 283507 – Smith State Prison
        Mistake case: The Petition have case in other county-court. 2

Id.

        The Court recognizes the long-standing principle that the pleadings of unrepresented

parties are held to a less stringent standard than those drafted by attorneys and, therefore, must be

liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v. Harris, 437 F.3d

1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys . . . .”) (quoting Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.




1
        The record before the Court shows that the Clerk’s Office mailed a copy of the § 1983 complaint
form to Plaintiff.
2
         The Court has fixed some capitalization and punctuation issues without bracketing the alterations
but has otherwise quoted the pleading exactly as written by Plaintiff. Doc. 20 at 1. Other than the
changes just mentioned, the grammar, spelling, and content of these sentences accurately reflect what
Plaintiff wrote in his August 30, 2018 filing. Id. Because Plaintiff’s August 30, 2018 filing is not easily
decipherable, and because, as discussed below, the Court is construing Plaintiff’s pleading as a voluntary
motion for dismissal, it is important that this Report and Recommendation reflect the exact nature of
Plaintiff’s writing. The Court does not intend to disparage Plaintiff for his spelling or grammatical errors
or to comment on them in any way. Rather, the Court includes them only in context of its effort to
decipher Plaintiff’s intent.


                                                     2
2003)). “Federal courts sometimes will ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a different legal category.” Retic

v. United States, 215 F. App’x 962, 964 (11th Cir. 2007) (quoting Castro v. United States, 540

U.S. 375, 381 (2003)). Federal courts “may do so in order to avoid an unnecessary dismissal, to

avoid inappropriately stringent application of formal labeling requirements, or to create a better

correspondence between the substance of a pro se motion’s claim and its underlying legal basis.”

Id. (quoting Castro, 540 U.S. at 381–82). In accordance with these principles, the Court

construes Plaintiff’s responsive filing as notice of his voluntary dismissal of the above-styled

action. The Court finds that Plaintiff represented that he has another case pending against

Defendant Caldwell in another court, and that Plaintiff’s request to “remove this” and his

reference to a “mistake case” both refer to this action.

       Under Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, a plaintiff may

voluntarily dismiss his own case without leave of court “by filing a notice of a notice of

dismissal before the opposing party serves either an answer or a motion for summary judgment.”

Fed. R. Civ. P. 41(a)(1)(A). The Court has not yet ordered the United States Marshal serve

Defendants in this action, nor has any Defendant filed an Answer, motion for summary

judgment, or, in fact, any type of pleading at all. Thus, Plaintiff’s August 30 pleading, construed

as a notice of dismissal, effectively dismisses this action without prejudice. I, therefore,

RECOMMEND the Court GRANT Plaintiff’s Motion for Voluntary Dismissal, DISMISS

without prejudice Plaintiff’s Complaint, and DIRECT the Clerk to CLOSE this case and enter

the appropriate judgment of dismissal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and




                                                  3
Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 30th day of April,

2019.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                4
